Citation Nr: 0845084	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's previously denied claim of entitlement to 
service connection for the cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerrilla Service from December 
1944 to May 1945, and Regular Philippine Army Service from 
May 1945 to March 1946.  The veteran died in August 1986, and 
the appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which declined to find that new and 
material evidence had been received to reopen the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1997 denied 
service connection for service connection for the cause of 
the veteran's death.  

2.  The additional evidence submitted since the June 1997 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 1997 decision denying service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since the June 1997 rating decision is 
not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in October 2005, August 2006 and February 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.  

The veteran died in August 1986 and the immediate cause of 
death was noted to be gastroenteritis.  At the time of his 
death, the veteran was not service-connected for any 
disabilities.  

As noted above, in June 1997, the RO denied service 
connection for the cause of the veteran's death finding no 
evidence that it was not related to service.  The appellant 
was notified of her appellate rights, but did not appeal the 
decision, and as such, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Pursuant to a letter submitted in June 2001, the appellant 
sought to reopen her previously denied claim of service 
connection for the cause of the veteran's death.  In 
September 2001, the RO informed the appeallant that in order 
to reopen her claim she must submit new and material 
evidence.  The appellant did not respond to the RO's 
September 2001 letter.  

In October 2005, the appellant again requested that her claim 
of service connection for the cause of the veteran's death be 
reopened.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the June 1997 rating decision, the evidence of 
record included the veteran's service medical records (SMRs), 
the death certificate, letters from the appellant, and a 
letter submitted on the appellant's behalf from the Mass 
Media Free Help Action Center.  

The veteran's SMRs are devoid of any treatment for a 
gastrointestinal condition or complaints related to such.  
The letters from the appellant essentially contend that she 
is entitled to benefits based upon the fact that the veteran 
had qualifying service and she is his surviving spouse.  
There were no medical treatment records associated with the 
claims file.  

Since the June 1997 rating decision, the evidence of record 
includes, statements submitted by the appellant, an RO 
hearing transcript, dated in September 2002, a November 2006 
letter declaring the unavailability of medical treatment 
records from 1952, a January 2007 letter declaring the 
unavailability of medical treatment records from 1945 to 
1947, 1950 to 1954, and 1960 to 1970, and a transcript from 
the appellant's April 2008 videoconference hearing.

During her September 2002 RO hearing, the appellant indicated 
that she was withdrawing her request to reopen her claim of 
service connection for the cause of the veteran's death if 
the RO was going to deny it anyway.  The appellant indicated 
that she had no medical evidence to submit in support of her 
claim.  

The November 2006 and January 2007 letters declaring the 
unavailability of the veteran's medical records were 
consistent with the appellant's assertions that she had no 
medical evidence showing treatment for the veteran's 
gastroenteritis.  

During her April 2008 hearing, the appellant testified that 
she was aware that the veteran sought treatment for 
gastroenteritis in 1952, but she did not know the veteran at 
that time.  She stated that her husband indicated that his 
symptoms began in service as they drank a lot of dirty water 
wherever they were camped at.  She advised that she did not 
have first-hand knowledge of this and was very young back 
then.  

Following a complete review of the evidence of record, the 
Board finds that new and material evidence has not been 
received to reopen the appellant's previously denied claim of 
service connection for the cause of the veteran's death.  
Specifically, there is no medical evidence of record 
reflecting treatment for gastroenteritis either in-service or 
following service.  The only notation of gastroenteritis is 
on the veteran's death certificate.  Evidence received since 
September 2001 is new as it was not before agency decision 
makers when reaching the prior decision, but it is not 
material as it does not speak to an unestablished fact 
necessary to substantiate the claim-notably, there is no 
evidence of treatment for the condition which was the 
immediate cause of the veteran's death.  Thus, the 
appellant's claim of service connection for the cause of the 
veteran's death is not reopened and remains denied.  





ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened and remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


